 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             No. CR 20-145-JAK
11
               Plaintiff,                  ORDER RE STIPULATION REGARDING
12                                         REQUEST FOR ORDER DIRECTING THE
                    v.                     CLERK OF COURT TO ACCEPT AND
13                                         DEPOSIT THE DEFENDANT’S
     JONG MOON CHUNG,                      RESTITUTION PAYMENT PRIOR TO
14                                         SENTENCING (DKT. 34)
               Defendant.
15

16

17
18        Based on a review of the Stipulation Regarding Request for Order
19   Directing the Clerk of Court to Accept and Deposit the Defendant’s
20   Restitution Payment Prior to Sentencing (the “Stipulation” (Dkt.
21   34)), sufficient good cause has been shown for the requested relief.
22   Therefore, the Stipulation is APPROVED as follows:
23        1.   The Clerk of the Court is directed to accept any and all
24        payments made before sentencing or entry of judgment with
25        respect to Defendant, including Defendant’s prejudgment
26        restitution payment agreed upon in the plea agreement.
27        2.   The United States Attorney’s Office shall email this Order
1         to the Clerk of the Court at fis_cac@cacd.uscourts.gov within

2         two business days after its entry.

3

4    IT IS SO ORDERED.

5

6     June 3, 2021
      Dated                             John A. Kronstadt
7                                       United States District Judge
8

9
10

11

12    cc: Fiscal

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
